Citation Nr: 0640238	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-12 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic headaches.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for epilepsy, also variously claimed as a disorder 
characterized by blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to January 1953 
and from February 1953 to November 1955, with additional 
service in the U.S. Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims.

In August 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

The Board notes that a July 1960 rating decision denied the 
veteran's claim for entitlement to service connection for 
epilepsy, which in the absence of an appeal became final in 
accordance with applicable law and regulation.  Subsequent 
decisions, set forth in the decision below, denied the 
veteran's efforts to reopen the claim and informed him that 
his claim for blackouts was included in the July 1960 rating 
decision.  Further, a December 2004 Board decision determined 
that the July 1960 rating decision contained no clear and 
unmistakable error.  While the veteran's current claim is 
styled as a claim for service connection for blackouts, a VA 
medical examiner related it to an in-service seizure 
disorder.  A new etiological theory does not constitute a new 
claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Thus, the Board has styled this issue as reflected on the 
cover sheet.

In December 2004, the Board remanded the case for additional 
development.  The RO completed the additional development 
directed and returned the case to the Board for further 
appellate review.

The veteran submitted additional evidence related to his 
claim in August 2006, for which he waived initial RO review 
and consideration.  Thus, the Board may consider the evidence 
without the necessity for a remand.  See Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

For good cause has been shown, the veteran's case is advanced 
on the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2006).

The issue of entitlement to service connection for 
hypertension is addressed in the remand portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claims and fulfilled the duty to assist 
him in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that chronic sinusitis is not related to an in-service 
disease or injury.

3.  A July 1960 rating decision denied entitlement to service 
connection for epilepsy and, in the absence of an appeal, 
became final in accordance with applicable law and 
regulation.

4.  A May 1978 rating decision denied an application to 
reopen the previous denial and determined that a claim for 
blackouts was included in the July 1960 decision.  The May 
1978 decision was not appealed, and it became final in 
accordance with applicable law and regulation.

5.  The evidence submitted since the May 1978 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The veteran suffers from a current seizure disorder with 
headaches and dizzy spells, which is related to service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The May 1978 denial is final; new and material evidence 
to reopen a previously denied claim for entitlement to 
service connection for epilepsy has been received; and the 
claim is reopened.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The criteria for establishing service connection for a 
seizure disorder with headaches and dizzy spells, also 
claimed as blackouts, have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of July 2001 and December 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any further evidence that was 
relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic sinusitis, any question related to an initial 
evaluation of the disability or the effective date to be 
assigned is rendered moot.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As will 
be discussed below, the evidence is against the veteran's 
claims on the elements of a current disability and a 
relationship with his active service.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2006).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Sinus Condition

The veteran's service medical records reflect treatment of 
acute episodes of upper respiratory complaints, to include 
sinus.  In November 1952, the veteran was admitted with an 
initial diagnosis of sinusitis, chronic purulent each eye, 
frontal.  His symptoms, however, were nausea, vomiting, and 
stomach pain, and he was transferred to another ward for 
treatment.  An entry of a week later reflects that he was 
admitted with a nasal infection, post-nasal drainage, and 
pain over antrium right side.  After a regimen of antibiotics 
and local treatment, the veteran's symptoms cleared, and he 
was discharged as fit for duty.  The discharge diagnosis was 
changed from chronic purulent sinusitis to acute sinusitis 
(maxillas), organism unknown.

The December 1952 Report of Examination for discharge from 
active duty in the U.S. Navy reflects that the veteran's nose 
and sinus were assessed as normal.  He was deemed fit for 
discharge.  

In early January 1953, the veteran presented with complaints 
of headaches and a nose bleed.  The preliminary diagnosis was 
acute rhinitis with bleeding.  He was treated with 
penicillin, bed rest, and symptomatic therapy.  The final X-
ray was negative, and he was discharged to duty.

In April 1955 and May 1955, during his Air Force active 
service, the veteran was treated for nose bleeds.  The 
diagnosis was sinus infection.  The service medical records 
reflect no further entries related to sinus complaints.  The 
veteran did not note a history of sinusitis on his November 
1955 Report of Medical History, and the report of his 1955 
physical examination for separation from the Air Force 
reflects that his nose and sinus were assessed as normal.

VA outpatient treatment records reflect that, in April 1975, 
the veteran complained of nasal blockage of several years, 
and he reported a nasal surgery in 1952.  Examination 
revealed marked hypotrophy of a turbinate on the left, with 
no polyps.  X-rays of the sinus were negative.  He was 
treated by cauterization of the turbinates. The December 1955 
VA examination report reflects that the examiner noted that 
there was no evidence of sinusitis.  Neither examiner 
rendered any comment or opinion that the veteran's symptoms 
or condition were related to his active service.

The July 2003 VA general examination report reflects that the 
examiner noted no abnormalities of the veteran's throat or 
nose, and the list of diagnoses did not include sinusitis or 
other sinus related pathology.  The July 2005 VA examination 
report reflects that the veteran's primary complaint was 
nasal drainage, and he related that he underwent an in-
service surgical procedure of some kind in 1952.  He denied 
any specific infections of any kind since his active service.  
He denied any current history of headaches or treatment for 
sinusitis.

Examination of the nose revealed the vestibule to be normal 
and the septum midline.  The turbinates, meatus, floor of the 
nose, and the internal nasal mucosa were all normal.  A CT 
scan of the nose and throat conducted just prior to the 
examination showed the nose and sinus areas to be normal.  
The examiner rendered diagnoses of remote history of 
sinusitis and nasal surgery, and no current evidence of acute 
or chronic nose or sinus disease.  Pursuant to the RO's 
request for a nexus opinion from the examiner, an August 2005 
addendum to the examination report reflects that the examiner 
noted that the claims file was reviewed in its entirety, and 
the diagnoses of July 2005 remained unchanged.

Initially, the Board notes that the service medical records 
contradict the veteran's report of an in-service surgical 
procedure on his sinus.  It may be that he had the 1975 
cauterization in mind but, in any event, the service medical 
records reflect no record of surgery related to his sinus.  
The salient finding however, is that the competent medical 
evidence of record reflects that the in-service instances of 
sinus infections were acute and transitory episodes which 
resolved without any residuals or chronic symptoms, as 
reflected by the examinations at the end of both terms of 
service having assessed the veteran's nose and sinus as 
normal.  Further, as noted, the July 2005 VA examination 
revealed no evidence of a current sinus disorder.  Thus, the 
Board is constrained to find that the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.303; see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes).

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Seizure Disorder/Blackout Spells with Headaches and Dizzy 
Spells

The veteran's claim, which was received in June 2000, 
requested that a claim for "blackout spells" be included 
among the other claims he submitted.  The February 2002 
rating decision reflects that the RO determined that 
blackouts were a symptom, rather than a disorder, condition, 
or disease and denied the claim on that basis.  As noted in 
the Introduction, however, the Board deems the veteran's 
claim as an attempt to reopen his previously denied claim for 
entitlement to service connection for epilepsy, which may not 
be done except on presentation of new and material evidence.  
38 C.F.R. § 3.156(a) (2006).

The service medical records reflect a number of instances of 
the veteran having complained of having fainted or blacked 
out, and he received extensive in-patient workups as a 
result.  In late January 1954, he was brought to the 
emergency room following a seizure in the barracks.  
Witnesses related that, while on a cot, there was jerking, 
thrashing of his arms, and biting his tongue, and that he 
could not be aroused.  The examiner noted a history of head 
trauma in the Navy.  The examiner assessed tonic-clonic 
seizure and treated the veteran with sodium amytal, which 
relieved his symptoms.  He rendered an impression of 
epilepsy.  The formal diagnosis entered on the Abbreviated 
Clinical Record was "grand mal epilepsy (traumatic etiology 
?)."  An EEG report of late January 1954 reflects that the 
examination showed a generalized abnormal EEG.  In light of 
the veteran's age at which he developed convulsions and an 
abnormal EEG, a full neurological work-up was recommended.

An ophthalmology and neurology workup yielded no objective or 
subjective findings.  He was prescribed one-quarter gram of 
Phenobarbital and advised to have a repeat EEG in two months.  
The January 1954 Clinical Record Cover Sheet, however, 
reflected that the final diagnosis was suspected epilepsy, 
not confirmed.  

In 1955, while stationed in Japan, the veteran manifested 
passive-aggressive actions, to include becoming violent 
during examination and hallucinating.  A history of 
aggressiveness when under the influence of alcohol was noted.  
He was admitted for psychiatric observation for possible 
post-traumatic psychosis.  Laboratory and EEG findings were 
within normal limits.  Although malingering was considered, 
Air Force providers suggested that the veteran might then be 
experiencing a schizophrenic process.  He was transferred to 
Walter Reed Army Medical Center with a diagnosis of 
schizophrenic reaction.

After observation and examination at Walter Reed, the 
diagnosis of schizophrenic reaction was rejected and replaced 
with passive-aggressive reaction, manifested by episodes of 
aggressive acting-out behavior of a disassociative nature and 
multiple somatic complaints.  An August 1955 report reflects 
that he was deemed physically and mentally fit for discharge, 
and he was discharged on grounds of unsuitability due to an 
abnormal personality makeup.  The November 1955 examination 
for separation noted the psychiatric area to be abnormal due 
to nervousness, but the neurologic area was assessed as 
normal.

In late 1955, the veteran applied for VA benefits for 
blackout or "falling out" attacks he experienced in active 
service.  The VA examination report reflects that he was 
diagnosed with a passive-aggressive reaction, and the January 
1956 rating decision denied the claim on the basis that the 
condition was constitutional or congenital, which was not a 
disability.  There is no record of an appeal of that 
decision.

In 1960, the veteran submitted a claim for epilepsy.  The 
July 1960 rating decision cited the service medical records 
and the finding of the January 1956 rating decision and 
determined that the January 1956 rating decision was 
confirmed and continued, with the addition of epilepsy, 
claimed and denied.  A July 1960 RO letter informed the 
veteran of the July 1960 rating decision and of his appeal 
rights, and there is no record of the July 1960 letter having 
been returned as undeliverable or of the veteran having 
submitted an appeal.  Thus, the July 1960 rating decision 
became final in accordance with applicable law and 
regulation.  Such a finding was confirmed by the Board in a 
December 2004 decision which found that the July 1960 rating 
decision did not contain clear and unmistakable error in 
denying service connection for epilepsy.

A May 1978 RO decision letter informed the veteran that the 
July 1960 decision had denied the claim, and that the records 
submitted were duplicative of those already in the file.  The 
letter also included the veteran's appeal rights.  The claims 
file reflects no evidence of the May 1978 decision letter 
having been returned as undeliverable or an appeal by the 
veteran.  Thus, the May 1978 decision became final in 
accordance with applicable law and regulation.

The May 1978 decision is the last final decision on the issue 
of entitlement to service connection for seizures and 
blackouts.  Thus, while the veteran's current claim was 
styled as a disorder characterized by blackouts, it is in 
essence an attempt to reopen the previously denied claim for 
epilepsy for a seizure disorder.  See Ashford v. Brown, 10 
Vet. App. 120, 123 (1997); see also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996).

The Board notes, as set forth above, that the RO adjudicated 
the claim for blackouts on a direct basis.  Nonetheless, the 
Board has the jurisdictional responsibility to consider 
whether a previously denied claim should be reopened.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Also, as 
noted above, the veteran filed his application to reopen his 
previously denied claim in 2000.  The regulation applicable 
to new and material evidence, 38 C.F.R. § 3.156(a), was 
amended, effective August 29, 2001.  Thus, the former version 
of 3.156(a) is applicable to his claim.  See 66 Fed. Reg. 
45,620.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  "New and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See Evans, 9 Vet. App. at 283 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Evidence added to the claims file since the May 1978 decision 
consists primarily of the veteran's voluminous VA treatment 
records.  The July 2003 VA general medical examination report 
reflects the examiner included seizure disorder among the 
veteran's diagnoses.  A September 2003 VA neurology consult 
reflects that the veteran reported two seizures during 2003, 
which the examiner noted was pretty good for him, as he had 
more frequent seizures prior to being put on Tegretol.

The RO arranged for an examination of the veteran while the 
case was on remand.  The July 2005 VA neurology examination 
report reflects that the examiner noted the veteran's 
history.  Examination revealed distal sensory loss in all 
four extremities, and that he had areflexia.  The examiner 
rendered an impression of seizure disorder associated with 
headaches and dizziness, and that they sometimes preceded the 
seizure and sometimes followed.

Upon receipt of the report, the RO returned it for 
clarification, as the examiner did not have access to the 
claims file at the July 2005 examination.  The August 2005 
addendum reflects that the examiner saw the veteran again and 
he reviewed the claims file.  After review of the claims 
file, the examiner noted that it was clear that the veteran 
developed a seizure disorder and post-traumatic headaches 
during active service.  The examiner also noted that it was 
clear that the veteran had episodes of drinking behavior and 
psychogenic episodes.  "So, these three elements of 
headaches, dizzy spells, and seizures developed during his 
service."  

As the new evidence indicates the veteran currently suffers 
from a seizure disorder, and the August 2005 addendum 
provides a nexus to service, such evidence is material, and 
the claim is reopened.

Turning to the merits of the claim for service connection, 
the Board notes that service medical records did include 
objective findings such as an abnormal EEG, and a witnessed 
seizure, as well as complaints of dizziness and headaches.  
Current evidence reveals the veteran currently suffers from a 
seizure disorder, and receives medication for it.  In the 
July 2005 report, the VA examiner noted that the veteran's 
headaches and dizziness were associated with his seizure 
disorder, and together were "consistent of this trial."  In 
an August 2005 addendum, following review of the claims file, 
the examiner noted that it was clear that the veteran 
developed a seizure disorder and post traumatic headaches in 
service, and that the three elements of headaches, dizzy 
spells and seizures developed in service.  The Board notes 
that under Diagnostic Code 8045 subjective complaints such as 
dizziness and headache, due to brain trauma, will not be 
combined with any other rating for brain trauma, such as 
epileptiform seizure.  38 C.F.R. § 4.124a.  

Upon consideration of the evidence, and resolving all doubt 
in favor of the veteran, the Board finds that service 
connection for a seizure disorder with headaches and dizzy 
spells, also claimed as blackout spells, is warranted.


ORDER

New and material evidence having been received, the claim for 
a seizure disorder/blackout spells is reopened.  

Entitlement to service connection for a seizure disorder with 
headaches and dizzy spells is granted.

Entitlement to service connection for a sinus condition is 
denied.


REMAND

With regard to the claim for service connection for 
hypertension, the Board finds that additional development is 
necessary.

The July 2005 VA examination report for hypertension reflects 
that the examiner did not have access to the claims file, and 
she observed that, as a result, it was difficult to determine 
if the veteran's hypertension had its onset during his active 
service.  Nonetheless, physical examination revealed blood 
pressure readings of 255/106, 255/110, and 200/104.  A manual 
check showed a reading of 190/100.  The examiner diagnosed 
hypertension, obviously under poor control.

In an August 2005 addendum, pursuant to the RO's request for 
clarification, the examiner noted that she reviewed the 
claims file, and that she was unable to locate any blood 
pressures that would be considered elevated.  She noted that 
several blood pressures around 120/80 were noted in service 
and, as a result, she opined that it was less likely than so 
that the veteran's hypertension had its origins during his 
active service.

The Board finds that the examiner's addendum is not in accord 
with the service medical records, and suggests that all 
envelopes containing service medical records were not 
reviewed.  In this regard, the service medical records 
reflect several entries of elevated blood pressure readings, 
to include in-patient treatment in April 1954 for observation 
for hypertension.

In 1954, on presentation, the veteran's blood pressure was 
180/120.  The April 1954 Clinical Record Cover Sheet reflects 
that he was discharged with a diagnosis of observation for 
hypertension, no abnormality found.  There are several other 
instances of elevated blood pressure readings recorded in the 
service medical records but no formal diagnosis of 
hypertension.  At his examination for separation for active 
service, the veteran's blood pressure was 120/88.

In light of the fact that the examiner's findings are not 
supported by the competent medical evidence of record, the 
claims file must be returned for another review and 
clarification.  38 C.F.R. §§ 3.159(c); 4.2 (2006).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  This procedural deficiency can be cured while the 
case is on remand by issuance of a corrective VCAA notice.

Ongoing medical records regarding treatment for hypertension 
should also be obtained and associated with the claims file.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should obtain VA treatment 
records dating since December 2005 and 
associate them with the claims file.

3.  After the above is completed the RO 
should arrange to return the claims file to 
the examiner who conducted the July 2005 
hypertension examination and August 2005 
addendum.  The RO should ensure that all 
relevant documents and records are included 
in the claims file.  The RO should request 
the examiner conduct a comprehensive and 
exhaustive review of the claims file, 
including all service medical record 
envelopes.  Following that review, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(probability of at least 50 percent) that 
the veteran's hypertension is related to 
the instances recorded in his service 
medical records or is otherwise related to 
service.  Any opinion should be fully 
explained and the rationale provided.  If a 
physical examination is deemed necessary by 
the examiner to render an opinion, such 
should be scheduled.

Should the examiner who conducted the 2005 
review not be available, the RO should 
arrange for a comprehensive review by 
another qualified physician.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


